EXHIBIT 10.1 CAWLEY, GILLESPIE & ASSOCIATES, INC. PETROLEUM CONSULTANTS 9, SUITE 117 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817-336-2461 713-651-9944 FAX 512-233-2618 FAX 817-877-3728 FAX 713-651-9980 www.cgaus.com CONSENT OF CAWLEY, GILLESPIE & ASSOCIATES, INC. We hereby consent to the incorporation by reference on Form 10-Q prepared by U.S. Energy Corp. (the “Company”) for the quarter ended June 30, 2010, of information contained in our report relating to certain estimated quantities of the Company’s proved reserves of oil and gas, future net income and discounted future net income, effective June 30, 2010.We further consent to inferred references to our firm under the headings “Oil and Gas Production,” “Oil and Gas Exploration and Development,” and “Results of Operations.” Very truly yours, /s/ W. Todd Brooker W. Todd Brooker, P.E. Vice President Cawley, Gillespie & Associates, Inc. Texas Registered Engineering Firm F-693 Austin, Texas August 6, 2010
